United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       July 9, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk


                             No. 03-60209
                           Summary Calendar



     DOUGLAS G. MAYBERRY,

                                             Petitioner-Appellant,

           versus

     MICHAEL PETTIFORD, Warden,

                                             Respondent-Appellee.




           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:02-CV-656-BrS



Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Douglas G. Mayberry (“Mayberry”), federal inmate #70949-012,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition for failure to exhaust available administrative remedies.

Mayberry   argues   that   he   is   challenging   the   length    of    his

confinement, not the conditions of his confinement, and that his 28



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. § 2241 petition therefore is not subject to the exhaustion

provision of 42 U.S.C. § 1997e(a).                  Mayberry concedes that a

judicially created exhaustion requirement applies to his 28 U.S.C.

§   2241    petition,     but     he     argues     that   exhaustion   is    not

jurisdictional, and that his failure to exhaust the available

remedies should be excused because it would be futile and would

cause irreparable harm.

     Mayberry is correct that the exhaustion requirements of 42

U.S.C. § 1997e(a) do not apply to a properly filed section 2241

petition.       See Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir.

2000).          Nevertheless,          federal    prisoners     must    exhaust

“administrative remedies before seeking habeas relief in federal

court under 28 U.S.C. § 2241.”           Fuller v. Rich, 11 F.3d 61, 62 (5th

Cir. 1994).       We review the district court’s dismissal of a 28

U.S.C. § 2241 petition for failure to exhaust for an abuse of

discretion.      Id.   Mayberry does not dispute that he did not exhaust

available administrative remedies, and we conclude that he has

failed     to   demonstrate     extraordinary       circumstances    that    would

warrant     a   waiver   of     the    exhaustion     requirement.      See   id.

Mayberry’s complaints regarding the length of the administrative

appeals process are particularly unpersuasive considering that

Mayberry’s earliest possible release date, even accepting his

theory of the case, is not until May of 2017, and he does not claim

otherwise.


                                          2
     We   conclude   that   the    district   court   did   not   abuse   its

discretion by dismissing Mayberry’s petition without prejudice, and

the district court’s judgment is therefore

                                  AFFIRMED.




                                      3